Exhibit 10.1

Aimmune Therapeutics, Inc.

8000 Marina Boulevard, Suite 300

Brisbane, CA 94005

December 19, 2019

Stephen G. Dilly, M.B.B.S., Ph.D.

8000 Marina Boulevard, Suite 300

Brisbane, California 94005

Dear Stephen:

As we have discussed, we are excited to offer you an extension to the term of
your employment with Aimmune Therapeutics, Inc. (the “Company”) on the terms
described in this letter. As you know, on November 5, 2017, you and the Company
entered into a Transition and Separation Agreement that was amended in December
2018 and June 2019 (as so amended, the “Agreement”) under which you are employed
as Special Advisor to the Company. Under the Agreement, as amended, your
part-time employment with the Company is scheduled to end on December 31, 2019
(the “Employment End Date”). However, as we have discussed, we would like to
extend the Planned Resignation Date to June 30, 2020. If you accept this
extension, your current base salary will remain $12,000 per annum (your
“Existing Salary”) and your outstanding equity awards continue to vest in
accordance with their original terms.

If you are in agreement with the extension described in this letter, please
indicate your acceptance of the terms of this letter by your signature below,
and return it to me at your earliest convenience. Upon your signature to this
letter, the Agreement will be deemed amended to reflect a Planned Resignation
Date of June 30, 2020. All other terms and conditions of the Agreement will not
be affected by this letter.

Sincerely,

 

AIMMUNE THERAPEUTICS, INC. By:  

/s/ Douglas T. Sheehy

  Douglas T. Sheehy   General Counsel & Secretary

 

Accepted and Agreed:

/s/ Stephen G. Dilly

Stephen G. Dilly, M.B.B.S., Ph.D. Date: 12/19/2019                